DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is created in response to the amendment/argument filed on 08/08/2022. The amendments to the claims 1, 14-16 overcome the 35 USC 112 rejection made on the office action 05/20/2022 by specifying “first tube wave and second tube wave” and “second known obstacle”. Therefore, the rejection made under 35 USC 112 is withdrawn by the examiner.
Response to Arguments
Applicant’s arguments/remarks filed on 08/08/2022 has been fully considered but they are not persuasive. Previously, the independent claims 1 and 16 were rejected under 35 USC 103 as being unpatentable over Martin (US20150346370A1) in view of Sorrentino (US20170135056A1) and Johnson (THE PENNSYLVANIA STATE UNIVERSITY-2008). 
Regarding independent claim 1, the applicant has amended the claim to recite: 
	monitoring a first tube wave in the wellbore;
	detecting, by the fiber optic cable a first reflected tube wave corresponding to the first tube wave reflecting off a first known obstacle in the wellbore; 
	determining a first reference point along the fiber optic cable that corresponds to a location along the fiber optic cable where the tube wave reflected off the first known obstacle to form the first reflected tube wave; 
	associating the first reference point along the fiber optic cable with a known location of the first known obstacle, wherein the known location is based at least in part by a known design of a casing string in the wellbore.
Associating the first reference point along the fiber optic cable with a first reflected wave corresponding to the first tube wave reflecting off a first known obstacle and the known location of the obstacle in the wellbore and the known location is based at least in part by a known design of a casing string in the wellbore were not previously claimed in any of the claims of the present application. The added/amended limitation required further search and consideration. A search performed resulted in a prior art that addresses the amended limitation. Thus, the rejection is accordingly addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US20150346370A1) in view of Cuny (US20170075029A1), Sorrentino (US20170135056A1) and Johnson (THE PENNSYLVANIA STATE UNIVERSITY-2008). 

Regarding claim 1, Martin teaches A method for optimizing a downhole application, comprising:
	calibrating a fiber optic cable positioned downhole within a wellbore for defining a calibrated fiber optic cable (Para [0017], FIG. 4 is a process flow of a method of calibrating a DAS system 100 according to embodiments of the invention), further comprising: 
	monitoring a first tube wave in the wellbore (Para [0017], Fig. 4, At block 410, disposing the DAS system 100 to measure acoustic signals in the borehole 1 may be as shown in FIG. 1);  
However, Martin does not explicitly teach 
	detecting, by the fiber optic cable a first reflected tube wave corresponding to the first tube wave reflecting off a first known obstacle in the wellbore; 
	determining a first reference point along the fiber optic cable that corresponds to a location along the fiber optic cable where the tube wave reflected off the first known obstacle to form the first reflected tube wave; 
	associating the first reference point along the fiber optic cable with a known location of the first known obstacle, wherein the known location is based at least in part by a known design of a casing string in the wellbore
	determining an uncertainty magnitude of the first reference point; and 
	applying a weight to data collected by the fiber optic cable at the first reference point during interpretation of the data in the downhole application, wherein the weight applied to the data collected by the fiber optic cable at the first reference point is based at least in part on the uncertainty magnitude of the first reference point.
	Cuny teaches detecting, by the fiber optic cable (para [0036] fig. 1 fiber optic cable 110) a first reflected tube wave corresponding to the first tube wave reflecting off a first known obstacle (para [0026] If the DVS/DAS data is to be useful, the channels must be linked to an actual physical location, such as a depth in a well or a particular position along a structure. [0036] fig. 1 a known location or depth of the vibration source 122. Vibration source that generates a vibration signal that imparts a localized strain on the fiber optic cable 110 at a location that corresponds to a known location or depth of the vibration source 122) in the wellbore, Examiner views the sensed signal by the optical fiber as the first tube wave reflected back from the known structure or obstacle in the well; 
	determining a first reference point along the fiber optic cable that corresponds to a location along the fiber optic cable where the tube wave reflected off the first known obstacle to form the first reflected tube wave (para [0036] fig. 1 vibration source that generates a vibration signal that imparts a localized strain on the fiber optic cable 110) Examiner views the signal that imparts a localized strain on the fiber optic cable as the first reference point in the optical fiber; 
	associating the first reference point along the fiber optic cable with a known location of the first known obstacle, wherein the known location is based at least in part by a known design of a casing string in the wellbore (para [0036] fig. 1 the calibration source can be deployed at a surface location into known depth using strings such as casing string, completion string, a test string. In addition to the generating interrogating signal and detecting backscattered light generated by the fiber optic cable, the DAS system 116 (includes processor and memory) process the DAS data and determine the channel-location calibration scale.) Herein with the broadest reason of interpretation Examiner views the calibration source deployed to a known depth or location using casing string, the detected data is processed by the DAS (system where the model of the casing string is stored) and is based on the known type or design of the casing string; 
Sorrentino teaches determining an uncertainty magnitude of the first reference point (Para [0056], Fig. 5, Indeed, in at least some embodiments, the first device 14-1 evaluates at block 220 shown in FIG. 5, independently determining the range of possible values of the discrepancy between the reference clock signals of the first and second groups 12-1, 12-2, where this range takes into account the uncertainty of the magnitude of such a discrepancy, as described above. In other words, the first device 14-1 itself evaluates or otherwise characterizes the uncertainty by taking into account one or more sources of uncertainty described above.); and 
Johnson teaches applying a weight to data collected by the fiber optic cable at the first reference point during interpretation of the data in the downhole application, wherein the weight applied to the data collected by the fiber optic cable at the first reference point is based at least in part on the uncertainty magnitude of the first reference point (The steps of applying weight to the data is well-known in the art of data analysis as evidenced by Johnson (published on November, 2008), which generally teaches how to apply weights in the analysis of survey data (as data collected by the fiber optic cable).
Based on the general data analysis teachings of Sorrentino and Johnson, it would be obvious to the one of ordinary skilled in the art to motivate to apply the technique of determining an uncertainty magnitude taught by Sorrentino and weighting technique taught by Johnson and combine with Martin to arrive at the present invention. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporated Cuny, Sorrentino and Johnson (using known obstacle with known location associated to the type of casing string,technique of determining uncertainty magnitude and apply weight to data respectively)  into Martin (directed to fiber optic cable depth calibration positioned downhole within a wellbore) by determining the uncertainty magnitude of the first reference point utilizing the multiple measurement values and by applying weighting technique to the data collected by the fiber optic cable at a first reference point in order to obtain better accuracy in fiber optic cable depth calibration and downhole application as discussed above. 
Furthermore, courts have ruled that applying a known technique (Sorrentino’s determining uncertainty magnitude and Johnson’s data analysis) to a known invention (Martin’s method of calibrating the DAS system) ready for improvement to yield predictable results is within the purview of one having ordinary skill in the art. Refer to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Regarding claim 5, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 1, Sorrentino teaches the step of fiber optic cable depth calibration further comprising:
interpolation or extrapolation of additional reference points along a length of the fiber optic cable based at least in part on the uncertainty magnitude of the first reference point for fiber optic cable depth calibration along the length of the fiber optic cable (Para [0056], Fig. 5, Indeed, in at least some embodiments, the first device 14 evaluates at block 220 shown in FIG. 5, independently determining the range of possible values of the discrepancy between the reference clock signals of the first and second groups 12-1, 12-2, where this range takes into account the uncertainty of the magnitude of such a discrepancy, as described above. In other words, the first device 14-1 itself evaluates or otherwise characterizes the uncertainty by taking into account one or more sources of uncertainty described above.)
Although, Sorrentino does not explicitly discuss on determining an additional reference point based on the uncertainty magnitude of the first reference point, based on the teaching of Sorrentino the one of ordinary skilled in the art would be able to determine the first or additional reference point from the multiple points by choice or modification (interpolation or extrapolation) as required by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Sorrentino (technique of determining uncertainty magnitude)  into Martin (directed to fiber optic cable depth calibration positioned downhole within a wellbore) by determining the additional reference points based on the uncertainty magnitude of the first reference point utilizing the multiple measurement values in order to obtain better accuracy in fiber optic cable depth calibration and downhole application as discussed above. 
Regarding claim 8, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 1, Martin also teaches the step of fiber optic cable depth calibration further comprising: associating an initial reference point along the fiber optic cable with a known location of a perforation made for exciting the tube wave (Para [0016], During the calibration process, the vibration tool 140 (as tube wave excitation), which is also part of the DAS system 100, is lowered into the borehole 1 to a known depth. The vibration tool 140 may be locked into the carrier 2 at the known depth with slips, a nipple locator, or another type of locking device. The vibration tool 140 may be operated electrically, hydraulically, or by another method such that a known frequency and amplitude are emitted).  

	Regarding claim 9, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 1, Martin also teaches the step of fiber optic cable depth calibration further comprising:  
detecting, by the fiber optic cable a second reflected tube wave corresponding to a second reflection of the tube wave off a second known obstacle (Para [0003], According to an embodiment of the invention, a method of operating a distributed acoustic sensing (DAS) system includes disposing the DAS system to measure acoustic signals in a borehole; positioning a vibration tool at a specified depth in the borehole; obtaining two or more DAS signals (as a second reflected tube wave)); 
	determining, a second reference point along the fiber optic cable that corresponds to a location along the fiber optic cable where the tube wave reflected off the second known obstacle to form the second reflected tube wave (Para [0015], The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals from a particular length of the optical fiber 110)) 
	Although, the above teaching does not explicitly discuss on determining the second reference point, the one of ordinary skilled in the art would be able to assign the point as a second reference point from multiple points by choice or modification as required by the invention in order to obtain better accuracy in calibrating the system; and 
	associating the second reference point along the fiber optic cable with a location of the second known obstacle (Para [0015], The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference (as the location of the second obstacle) among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals from a particular length of the optical fiber 110).
Accordingly, it would be obvious to one of ordinary skill in the art to modify Martin and apply the technique of determining the first reflected wave (first reference point, first location of the obstacle) similarly to the second reflected wave (second reference point and second location of the obstacle) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole applications.

Regarding claim 10, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 9, further comprising: 
Sorrentino teaches determining a second uncertainty magnitude of the second reference point (Para [0056], Fig. 5, Indeed, in at least some embodiments, the first device 14-1 evaluates at block 220 shown in FIG. 5, independently determining the range of possible values of the discrepancy between the reference clock signals of the first (as second) and second groups 12-1, 12-2, where this range takes into account the uncertainty of the magnitude of such a discrepancy, as described above. In other words, the first device 14-1 itself evaluates or otherwise characterizes the uncertainty by taking into account one or more sources of uncertainty described above.); and 
applying a second weight to data collected by the fiber optic cable at the second reference point during interpretation of the data in the downhole application, wherein the second weight applied to the data collected by the fiber optic cable at the second reference point is based at least in part on the second uncertainty magnitude (The steps of applying weight to the data is well-known in the art of data analysis as evidenced by Johnson (published on November, 2008), which generally teaches how to apply weights in the analysis of survey data (as data collected by the fiber optic cable).
Based on the general teachings of Sorrentino and Johnson, it would be obvious to the one of ordinary skilled in the art to motivate to apply the technique of determining an uncertainty magnitude taught by Sorrentino and weighting technique taught by Johnson to the second reference point and combine with Martin to arrive at the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Sorrentino and Johnson (technique of determining uncertainty magnitude and apply weight to data respectively)  into Martin (directed to fiber optic cable depth calibration positioned downhole within a wellbore) by determining the uncertainty magnitude of the first reference point utilizing the multiple measurement values and by applying weighting technique to the data collected by the fiber optic cable at a first reference point in order to obtain better accuracy in fiber optic cable depth calibration and downhole application as discussed above. 
Furthermore, courts have ruled that applying a known technique (Sorrentino’s determining uncertainty magnitude and Johnson’s data analysis) to a known invention (Martin’s method of calibrating the DAS system) ready for improvement to yield predictable results is within the purview of one having ordinary skill in the art. Refer to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	Regarding claim 11, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 10, Martin also teaches the step of calibrating the fiber optic cable further comprising: 
	detecting, by the fiber optic cable at a third reference point along the fiber optic cable, a third reflected tube wave corresponding to a reflection of the tube wave off a third obstacle (Para [0003], According to an embodiment of the invention, a method of operating a distributed acoustic sensing (DAS) system includes disposing the DAS system to measure acoustic signals in a borehole; positioning a vibration tool at a specified depth in the borehole; obtaining two or more DAS signals (as a third reflected tube wave)
Para [0015], The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals from a particular length of the optical fiber 110)
	Although, the above teaching does not explicitly discuss on determining the third reference point, the one of ordinary skilled in the art would be able to determine the point as a third reference point from multiple points by choice or modification as required by the invention in order to obtain better accuracy in calibrating the system;
	determining a location along a casing string corresponding to the third obstacle (Para [0013], In addition, the vibration tool 140 may be disposed in a different location within the borehole 1 (e.g., to move along the casing 5) than the exemplary location shown in FIGS. 1 and 2.)
Based on the above teaching one of ordinary skill in the art would be able to locate the obstacle (as third obstacle) along the casing string.
	associating the third reference point along the fiber optic cable with the location of the third obstacle for calibrating the fiber optic cable (Para [0015], The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference (as the location of the third obstacle) among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals from a particular length of the optical fiber 110).
Accordingly, it would be obvious to one of ordinary skill in the art to modify Martin and apply the technique of determining the first reflected wave (first reference point, first location of the obstacle) similarly to the third reflected wave (third reference point and third location of the obstacle) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole applications.

	Regarding claim 12, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 11, Martin also teaches the step of calibrating the fiber optic cable further comprising: 
	detecting, by the fiber optic cable a third reflected tube wave corresponding to a third reflection of the tube wave off a third obstacle (Para [0003], According to an embodiment of the invention, a method of operating a distributed acoustic sensing (DAS) system includes disposing the DAS system to measure acoustic signals in a borehole; positioning a vibration tool at a specified depth in the borehole; obtaining two or more DAS signals (as a third reflected tube wave)); 
	determining, a third reference point along the fiber optic cable that corresponds to a location along the fiber optic cable where the tube wave reflected off the third obstacle to form the third reflected tube wave (Para [0015], The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals from a particular length of the optical fiber 110)) 
	Although, the above teaching does not explicitly discuss on determining the third reference point, the one of ordinary skilled in the art would be able to assign the point as a second reference point from multiple points by choice or modification as required by the invention in order to obtain better accuracy in calibrating the system; and 
	associating the third reference point along the fiber optic cable with a location of the third obstacle (The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference (as the location of the third obstacle) among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals from a particular length of the optical fiber 110).
Accordingly, it would be obvious to one of ordinary skill in the art to modify Martin and apply the technique of determining the first reflected wave (first reference point, first location of the obstacle) similarly to the third reflected wave (third reference point and third location of the obstacle) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole applications.

	Regarding claim 13, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 1, Martin teaches the step of calibrating the fiber optic cable further comprising: 
	monitoring a second tube wave in the wellbore (Para [0017], Fig. 4, At block 410, disposing the DAS system 100 to measure acoustic signals in the borehole 1 may be as shown in FIG. 1, for example. Positioning the vibration tool 140 (as a second tube wave in the wellbore) at block 420 includes moving the vibration tool 140 to different depths in the borehole 1. This may be done by moving the vibration tool 140 along the carrier 2 or casing 5 and locking the vibration tool 140 in place at a specified depth);  
	Cuny teaches detecting, by the fiber optic cable a second reflected tube wave corresponding to a reflection of the second tube wave off a second known obstacle (para [0026] If the DVS/DAS data is to be useful, the channels must be linked to an actual physical location, such as a depth in a well or a particular position along a structure. [0036] fig. 1 a known location or depth of the vibration source 122. Vibration source that generates a vibration signal that imparts a localized strain on the fiber optic cable 110 at a location that corresponds to a known location or depth of the vibration source 122), Examiner views the sensed signal by the optical fiber as the second tube wave reflected back from the known structure or obstacle in the well; 
	determining, a second reference point along the fiber optic cable that corresponds to a location along the fiber optic cable where the second tube wave reflected off the second known obstacle to form the second reflected tube wave (para [0036] fig. 1 vibration source that generates a vibration signal that imparts a localized strain on the fiber optic cable 110) Examiner views the signal that imparts a localized strain on the fiber optic cable as the second reference point in the optical fiber and 
	associating the second reference point along the fiber optic cable with a location of the second known obstacle, wherein the known location is based at least in part by a known design of a casing string in the wellbore (para [0036] fig. 1 the calibration source can be deployed at a surface location into known depth using strings such as casing string, completion string, a test string. In addition to the generating interrogating signal and detecting backscattered light generated by the fiber optic cable, the DAS system 116 (includes processor and memory) process the DAS data and determine the channel-location calibration scale.) Herein with the broadest reason of interpretation Examiner views the calibration source deployed to a known depth or location using casing string, the detected data is processed by the DAS (system where the model of the casing string is stored) and is based on the known type or design of the casing string.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Cuny into Martin by assigning numbers (as first, second, third and so on) to the tube wave and the reflected signals (as reference points respectively) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole applications.

Regarding claim 14, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 13, Martin also teaches wherein the first tube wave and the second tube wave originate from the same location in the wellbore (Para [0015] The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals (as first or/and second or/and third tube wave) from a particular length of the optical fiber 110 (as same/similar range of length or location in wellbore)).

Regarding claim 16, Martin teaches A method of forming a calibrated fiber optic cable (Para [0017], FIG. 4 is a process flow of a method of calibrating a DAS system 100 according to embodiments of the invention) and processing data from the calibrated fiber optic cable (Para [0017], At block 410, disposing the DAS system 100 to measure acoustic signals in the borehole 1 may be as shown in FIG. 1) for use in a wellbore system comprising: 
However, Martin does not explicitly teach U.S. Patent Appl. No. 16/729,732Response to Non-Final Office Action mailed May 20, 2022Page 6 of 11detecting a first reflected tube wave along a length of the fiber optic cable, corresponding to a reflection of a first tube wave off a first known obstacle; 
determining a first reference point along the fiber optic cable corresponding to a known location where the first tube wave reflected off the known obstacle to produce the first reflected tube wave; 
associating the first reference point along the fiber optic cable with a known location of the known obstacle within the wellbore for defining a first calibrated reference point; 	detecting a second reflected tube wave along the length of the fiber optic cable, corresponding to a reflection of a second tube wave off a second known obstacle; 	determining a second reference point along the fiber optic cable corresponding to a known location where a second tube wave reflected off the second known obstacle to produce the second reflected tube wave; 
associating the second reference point along the fiber optic cable with a known location of the second known obstacle for defining a second calibrated reference point; 	estimating additional reference points along the length of the fiber optic cable between the first reference point and the second reference point; 
processing, by a computing device, data from the calibrated fiber optic cable by applying a weight to the data received from the calibrated fiber optic cable, wherein the weight corresponds to an uncertainty value associated with a particular location along the length of the calibrated fiber optic cable.
U.S. Patent Appl. No. 16/729,732Response to Non-Final Office Action mailed May 20, 2022Page 6 of 11detecting a first reflected tube wave along a length of the fiber optic cable, corresponding to a reflection of a first tube wave off a first known obstacle (para [0026] If the DVS/DAS data is to be useful, the channels must be linked to an actual physical location, such as a depth in a well or a particular position along a structure. [0036] fig. 1 a known location or depth of the vibration source 122. Vibration source that generates a vibration signal that imparts a localized strain on the fiber optic cable 110 at a location that corresponds to a known location or depth of the vibration source 122) in the wellbore, Examiner views the sensed signal by the optical fiber as the first tube wave reflected back from the known structure or obstacle in the well; 
determining a first reference point along the fiber optic cable corresponding to a known location where the first tube wave reflected off the known obstacle to produce the first reflected tube wave (para [0036] fig. 1 vibration source that generates a vibration signal that imparts a localized strain on the fiber optic cable 110) Examiner views the signal that imparts a localized strain on the fiber optic cable as the first reference point in the optical fiber; 
associating the first reference point along the fiber optic cable with a known location of the known obstacle within the wellbore for defining a first calibrated reference point (para [0036] fig. 1 the calibration source can be deployed at a surface location into known depth using strings such as casing string, completion string, a test string. In addition to the generating interrogating signal and detecting backscattered light generated by the fiber optic cable, the DAS system 116 (includes processor and memory) process the DAS data and determine the channel-location calibration scale.) Herein with the broadest reason of interpretation Examiner views the calibration source deployed to a known depth or location using casing string, the detected data is processed by the DAS (system where the model of the casing string is stored) and is based on the known type or design of the casing string; 	detecting a second reflected tube wave along the length of the fiber optic cable, corresponding to a reflection of a second tube wave off a second known obstacle (Examiner views the same process of first tube wave as discussed above can be used to detect the second reflected signal); 	
determining a second reference point along the fiber optic cable corresponding to a known location where a second tube wave reflected off the second known obstacle to produce the second reflected tube wave (Examiner views the same process of first reference point as discussed above can be used to detect the second reference point); 
associating the second reference point along the fiber optic cable with a known location of the second known obstacle for defining a second calibrated reference point (Examiner views the same process of first reference point as discussed above can be used to associate the second reference point along the fiber optic cable with known location); 	
estimating additional reference points along the length of the fiber optic cable between the first reference point and the second reference point (As the sensing system can be lowered to the known depth, location or the structure, Examiner views the required additional reference points can be estimated using the sensing system); 
Combination of Sorrentino and Johnson teach processing, by a computing device, data from the calibrated fiber optic cable by applying a weight to the data received from the calibrated fiber optic cable, wherein the weight corresponds to an uncertainty value associated with a particular location along the length of the calibrated fiber optic cable (Sorrentino, Para [0056], Fig. 5, Indeed, in at least some embodiments, the first device 14-1 evaluates at block 220 shown in FIG. 5, independently determining the range of possible values of the discrepancy between the reference clock signals of the first and second groups 12-1, 12-2, where this range takes into account the uncertainty of the magnitude of such a discrepancy, as described above. In other words, the first device 14-1 itself evaluates or otherwise characterizes the uncertainty by taking into account one or more sources of uncertainty described above.) (Johnson, The steps of applying weight to the data is well-known in the art of data analysis as evidenced by Johnson (published on November, 2008), which generally teaches how to apply weights in the analysis of survey data (as data collected by the fiber optic cable).)
Based on the general data analysis teachings of Sorrentino and Johnson, it would be obvious to the one of ordinary skilled in the art to motivate to apply the technique of determining an uncertainty magnitude taught by Sorrentino and weighting technique taught by Johnson and combine with Martin to arrive at the present invention.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Sorrentino and Johnson (technique of determining uncertainty magnitude and apply weight to data respectively)  into Martin (directed to fiber optic cable depth calibration positioned downhole within a wellbore) by determining the uncertainty magnitude of a particular point utilizing the multiple measurement values and by applying weighting technique to the data collected by the fiber optic cable in order to obtain better accuracy in fiber optic cable depth calibration and downhole application as discussed above. 
Furthermore, courts have ruled that applying a known technique (Sorrentino’s determining uncertainty magnitude and Johnson’s data analysis) to a known invention (Martin’s method of calibrating the DAS system) ready for improvement to yield predictable results is within the purview of one having ordinary skill in the art. Refer to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Regarding claim 20, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 19, Martin also teaches wherein computing the image of the first reflected tube wave, computing the image of the second reflected tube wave, and estimating additional location along the length of the fiber optic cable is performed in an iterative manner (Para [0012] Information from the sensors and measurement devices included in the set of tools 10 may be sent to the surface for processing by the surface processing system 130 via a fiber link or telemetry. The surface processing system 130 (e.g., computing device) includes one or more processors and one or more memory devices in addition to an input interface and an output device. Para [0016] The vibration tool 140 may be moved to one or more other known depths and the process of obtaining DAS signals may be repeated.)
Based on the teachings above the one of ordinary skill in the art would be able to obtain the images of the multiple reflected waves and estimate the location along the length of the fiber optic cable as required in an iterative manner by utilizing the telemetry and computing device

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin US20150346370A1, Cuny (US20170075029A1), Sorrentino US20170135056A1 and Johnson (THE PENNSYLVANIA STATE UNIVERSITY-2008) in view of Sarkar US20180031734A1
Regarding claim 3, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 1, Martin also teaches further comprising: 
creating an image of the first reflected tube wave based at least in part on data received by the fiber optic cable (Para [0012], Fig. 1, Information from the sensors and measurement devices included in the set of tools 10 may be sent to the surface for processing by the surface processing system 130 via a fiber link or telemetry. The surface processing system 130 (e.g., computing device) includes one or more processors and one or more memory devices in addition to an input interface and an output device (as creating an image of the reflected waves received by the fiber optic cable));
	However, Martin does not teach determining a local maximum of the image of the first reflected tube wave, wherein the local maximum corresponds to the first reference point along the fiber optic cable.
	Sarkar teaches determining a local maximum of the image of the first reflected tube wave, wherein the local maximum corresponds to the first reference point along the fiber optic cable (Para [0026], Fig. 2, The region 201b of waveform 205 shows the signals associated from acoustic logging operations for fiber-optic calibration. Plot 200 shows a measurement of real time data acquisition, during a subsequent subterranean operation. Thus, the region 201a shows some noise. This acoustic response 200 can be filtered from the acoustic signature 205 of the fiber-optic to other acoustic events such as those generated during a subsequent operation, e.g. during hydraulic fracturing, or production to better define the signal from the acoustic events of interest. Plot 210 shows the result of the filtered data (as where a clear image of the reflected wave is obtained to determine the maximum point in the graph). The filtering may be performed using any techniques know those of skill in the art including without limitation, signal processing, deconvolution, etc.)
	Based on the teachings of Sarkar above, the one ordinary skilled in the art would be able to further modify the graph or image using a signal processing technique in order to determine the local maximum (where the graph or function has a maximum value) of the graph of the first reflected tube wave as a first reference point.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Sarkar (directed to signal processing to determine the local maximum of a graph) into combination of Martin, Sorrentino and Johnson (directed to fiber optic cable depth calibration positioned downhole within a wellbore) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole application by utilizing an image processing technique to the data collected by the fiber optic cable determining a local maximum as a first reference point as explained by Sarkar.

	Regarding claim 17, combination of Martin, Cuny, Sorrentino and Johnson teach The method of claim 16, Martin also teaches further comprising: 
	computing an image of the first reflected tube wave (Para [0012], Fig. 1, Information from the sensors and measurement devices included in the set of tools 10 may be sent to the surface for processing by the surface processing system 130 via a fiber link or telemetry. The surface processing system 130 (e.g., computing device) includes one or more processors and one or more memory devices in addition to an input interface and an output device (as creating an image of the first reflected wave));
	computing an image of the second reflected tube wave (Para [0012], Fig. 1, Information from the sensors and measurement devices included in the set of tools 10 may be sent to the surface for processing by the surface processing system 130 via a fiber link or telemetry. The surface processing system 130 (e.g., computing device) includes one or more processors and one or more memory devices in addition to an input interface and an output device (applying the similar as first wave to second wave, creating an image of the second reflected wave); 
	However, Martin does not teach wherein the first reference point along the fiber optic cable corresponds to a first local maximum of the image of the first reflected tube wave, and wherein the second reference point along the fiber optic cable corresponds to a second local maximum of the image of the second reflected tube wave.  
	Sarkar teaches wherein the first reference point along the fiber optic cable corresponds to a first local maximum of the image of the first reflected tube wave, and wherein the second reference point along the fiber optic cable corresponds to a second local maximum of the image of the second reflected tube wave (Para [0026] Fig. 2, The region 201b of waveform 205 shows the signals associated from acoustic logging operations for fiber-optic calibration. Plot 200 shows a measurement of real time data acquisition, during a subsequent subterranean operation. Thus, the region 201a shows some noise. This acoustic response 200 can be filtered from the acoustic signature 205 of the fiber-optic to other acoustic events such as those generated during a subsequent operation, e.g. during hydraulic fracturing, or production to better define the signal from the acoustic events of interest. Plot 210 shows the result of the filtered data (as where a clear image of the reflected wave is obtained to determine the maximum point in the graph). The filtering may be performed using any techniques know those of skill in the art including without limitation, signal processing, deconvolution, etc.)
	Based on the teachings of Sarkar above, the one ordinary skilled in the art would be able to further modify the graph or image using a signal processing technique in order to determine the local maximum (where the graph or function has a maximum value) of the graph of the first reflected tube wave as a first reference point. Similarly, the same technique can be applied for the second reflected wave.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Sarkar (directed to signal processing to determine the local maximum of a graph) into combination of Martin, Sorrentino and Johnson (directed to fiber optic cable depth calibration positioned downhole within a wellbore) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole application by utilizing an image processing technique to the data collected by the fiber optic cable determining a first and second local maximum as a first and second reference point respectively as explained above.
Claims 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin US20150346370A1, Cuny (US20170075029A1), Sorrentino US20170135056A1, Johnson (THE PENNSYLVANIA STATE UNIVERSITY-2008) and Sarkar US20180031734A1 in view of Funamoto, US20130070247A1
Regarding claim 4, combination of Martin, Cuny, Sorrentino, Johnson and Sarkar teach, The method of claim 3, however combination of Martin, Cuny, Sorrentino, Johnson and Sarkar do not explicitly teach determining a variance associated to the local maximum of the image of the first reflected tube wave, wherein the uncertainty magnitude is based at least in part on the variance associated to the local maximum of the image of the first reflected tube wave. 
Funamoto teaches determining a variance associated to the local maximum of the image of the first reflected tube wave, wherein the uncertainty magnitude is based at least in part on the variance associated to the local maximum of the image of the first reflected tube wave (Para [0104], Subsequently, the peak detection section 23 detects the local maximum point from the variation in the light intensity (as uncertainty magnitude) in every peak detection pitch based on the detection signal thus input, and obtains the drive voltage (the peak-corresponding voltage) applied to the electrostatic actuator when the local maximum point is detected).
Although, Funamoto does not explicitly distinguish a signal as a first reflected signal, one of ordinary skill in the art would be able assign any incoming signal (which is detected first) to the detector as the first reflected signal as required by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Funamoto (directed to determining local maximum from the variation in the light intensity ) into combination of Martin, Sorrentino, Johnson and Sarkar (directed to fiber optic cable depth calibration positioned downhole within a wellbore) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole application by utilizing an image processing technique to the data collected by the fiber optic cable determining a local maximum as a first reference point from the variation in the signal intensity as discussed above.

Regarding claim 18, combination of Martin, Cuny, Sorrentino, Johnson and Sarkar teach The method of claim 17, however combination of Martin, Cuny, Sorrentino, Johnson and Sarkar do not explicitly teach, further comprising:   determining an uncertainty value of the first reference point, wherein the uncertainty value corresponds to a variance associated with the first local maximum of the image of the first reflected tube wave; and 
determining an uncertainty value of the second reference point, wherein the uncertainty value corresponds to a variance associated with the second local maximum of the image of the second reflected tube wave.  
Funamoto teaches determining an uncertainty value of the first reference point, wherein the uncertainty value corresponds to a variance associated with the first local maximum of the image of the first reflected tube wave (Para [0104], Subsequently, the peak detection section 23 detects the local maximum point from the variation in the light intensity (as uncertainty magnitude) in every peak detection pitch based on the detection signal thus input, and obtains the drive voltage (the peak-corresponding voltage) applied to the electrostatic actuator when the local maximum point is detected).
Although, Funamoto does not explicitly distinguish a signal as a first reflected signal, one of ordinary skill in the art would be able assign any incoming signal (which is detected first) to the detector as the first reflected signal as required by the present invention.
determining an uncertainty value of the second reference point, wherein the uncertainty value corresponds to a variance associated with the second local maximum of the image of the second reflected tube wave (Para [0104], Subsequently, the peak detection section 23 detects the local maximum point from the variation in the light intensity (as uncertainty magnitude) in every peak detection pitch based on the detection signal thus input, and obtains the drive voltage (the peak-corresponding voltage) applied to the electrostatic actuator when the local maximum point is detected).
Although, Funamoto does not explicitly distinguish a signal as a second reflected signal, one of ordinary skill in the art would be able assign any incoming signal (which is detected second) to the detector as the second reflected signal as required by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Funamoto (directed to determining local maximum from the variation in the light intensity ) into combination of Martin, Sorrentino, Johnson and Sarkar (directed to fiber optic cable depth calibration positioned downhole within a wellbore) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole application by utilizing an image processing technique to the data collected by the fiber optic cable determining a local maximum as a first and second reference point from the variation in the signal intensity as discussed above.

Regarding claim 19, combination of Martin, Cuny, Sorrentino, Johnson, Sarkar and Funamoto teach The method of claim 18, Martin teaches the step of estimating additional locations along the length of the fiber optic cable between the first reference point and the second reference point further comprising: extrapolating or interpolating estimates for the additional locations along the length of the fiber optic cable based at least in part on the first reference point and the second reference point (Para [0015], The photodetector 320 detects a DAS signal resulting from the incident light pulses being emitted into the optical fiber 110. According to an embodiment of the invention, the DAS signal is a measure of interference among the Rayleigh scatter originating from multiple nearby points in the optical fiber 110 over time (a number of samples of interference signals from a particular length (as between first and second reference points) of the optical fiber 110)
Although, martin does not explicitly discuss on determining an additional reference points or locations using interpolation or extrapolation, the one of ordinary skilled in the art would be able to determine the additional locations along the length of the fiber optic cable between the first and second reference point from the multiple points along the length of the fiber optic cable using an interpolation or extrapolation technique to arrive at the present invention. 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Martin by estimating the additional locations along the length of fiber optic cable between first and second reference point using interpolation or extrapolation in order to obtain better accuracy in fiber optic cable depth calibration and downhole application as discussed above.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin, US20150346370A1, Cuny (US20170075029A1), Sorrentino US20170135056A1 and Johnson (THE PENNSYLVANIA STATE UNIVERSITY-2008) in view of Kalyanraman US20160245946A1;
Regarding claim 6, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 1, however combination of Martin, Cuny, Sorrentino and Johnson do not explicitly teach wherein the obstacle is at least one of a casing joint, a change in diameter of a casing string, or a top level of fluid within the casing string.
Kalyanraman teaches wherein the obstacle is at least one of a casing joint, a change in diameter of a casing string, or a top level of fluid within the casing string (US 20160245946 A1 Para [0057], Using the processor 206, the vibration data log may be evaluated with respect to a reflection-based boundary definition and a data-attribute-driven boundary definition for the annulus (barrier) of cement between the casing (as change in diameter) and the formation to determine the presence of cement in the annulus).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Kalyanraman (directed to determining the obstacle in the casing) into combination of Martin, Sorrentino and Johnson (directed to fiber optic cable depth calibration positioned downhole within a wellbore) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole application by utilizing an obstacle detecting technique to the collected data as explained by Kalyanraman.

	Regarding claim 15 combination of Martin, Cuny, Sorrentino and Johnson teach The method of claim 14, however combination of Martin, Cuny, Sorrentino and Johnson do not teach wherein the obstacle and the second obstacle are the same obstacle.  
Kalyanraman teaches (Para [0057], Using the processor 206, the vibration data log may be evaluated with respect to a reflection-based boundary definition and a data-attribute-driven boundary definition for the annulus (barrier) of cement between the casing (as change in diameter) and the formation to determine the presence of cement in the annulus).  
Although, Kalyanraman does not explicitly differentiate the first and second obstacle being the same, one of ordinary skill in the art would be able to apply the teachings from Kalyanraman and call first and/or second and/or third obstacle as the same obstacle.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Kalyanraman (directed to determining the obstacle in the casing) into Martin (directed to fiber optic cable depth calibration positioned downhole within a wellbore) for the purpose of obtaining better accuracy in fiber optic cable depth calibration and downhole application by utilizing an obstacle detecting technique to the collected data as explained by Kalyanraman.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martin, US20150346370A1, Cuny (US20170075029A1), Sorrentino, US20170135056A1 and Johnson (THE PENNSYLVANIA STATE UNIVERSITY-2008) in view of Jasinski, US8379934B2.
Regarding claim 7, combination of Martin, Cuny, Sorrentino and Johnson teach, The method of claim 1, however combination of Martin, Cuny, Sorrentino and Johnson does not teach wherein the weight applied to the data collected by the fiber optic cable at the first reference point increases as the uncertainty magnitude of the first reference point decreases.
Jasinski teaches wherein the weight applied to the data collected by the fiber optic cable at the first reference point increases as the uncertainty magnitude of the first reference point decreases (Para (103), Local scene brightness level can also be a predictor of a relative confidence level associated with the local motion velocity 375. Image regions 365 having a low local scene brightness level will typically have a lower signal-to-noise level. As a result, there will be a higher level of uncertainty in the magnitude of the determined local motion velocity 375. In some embodiments, a weighting factor can be used where local motion velocities 375 from image regions 365 having a higher local scene brightness level are weighted more highly than those from image regions 365 having a lower local scene brightness level).
Based on the teachings above, brighter level is highly weighted than the less bright level that would result in the less level of uncertainty magnitude in determining the local motion velocity, it would be obvious to one of ordinary skill in the art to motivate to apply the weighting technique (more weight) applied to the data to reduce the uncertainty magnitude.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate Jasinki (directed to reduce uncertainty magnitude by increasing weight to the data) into combination of Martin, Cuny, Sorrentino and Johnson (directed to fiber optic cable depth calibration positioned downhole within a wellbore) by lowering the uncertainty magnitude of the first reference point and utilizing a weighting technique to the data collected by the fiber optic cable at a first reference point in order to obtain better accuracy in fiber optic cable depth calibration and downhole application as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863